Citation Nr: 0422517	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for bilateral heel 
spurs.  

3.  Entitlement to an evaluation in excess of 20 percent for 
right knee patellofemoral pain syndrome.  

4.  Entitlement to an evaluation in excess of 20 percent for 
left knee patellofemoral pain syndrome.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

During the course of this appeal, the RO, in July 2002, 
granted a 20 percent evaluation for the veteran's service-
connected right and left patellofemoral pain syndrome 
effective from the date of his increased rating claim in 
November 2000.  Because the rating criteria provide for a 
higher evaluation for this disability, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
bilateral pes planus or bilateral heel spurs in service.

2.  Competent medical evidence of record does not establish 
that the veteran's post-service bilateral pes planus is 
associated with his period of active service or is 
proximately due to or the result of his service-connected 
knee disorders.  

3.  Competent medical evidence of record does not establish 
that the veteran's post-service bilateral heel spurs is 
associated with his period of active service or is 
proximately due to or the result of his service-connected 
knee disorders.  

4.  The veteran's service-connected right knee patellofemoral 
pain syndrome is productive of no greater than moderate 
impairment.  

5.  The veteran has right knee degenerative joint disease 
with some limitation of motion with pain and crepitus.  

6.  The veteran's service-connected left knee patellofemoral 
pain syndrome is productive of no greater than moderate 
impairment.  

7.  The veteran has left knee degenerative joint disease with 
some limitation of motion with pain and crepitus.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003). 

2.  Bilateral heel spurs was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003). 

3.  The criteria for a disability rating in excess of 20 
percent for patellofemoral pain syndrome of the right knee 
under Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2003).

4.  The criteria for a separate rating of 10 percent, and no 
higher, for impairment of the right knee, to include 
degenerative joint disease, under Diagnostic Codes 5010-5003 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260-5261 (2003).

5.  The criteria for a disability rating in excess of 20 
percent for patellofemoral pain syndrome of the left knee 
under Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2003).

6.  The criteria for a separate rating of 10 percent, and no 
higher, for impairment of the right knee, to include 
degenerative joint disease, under Diagnostic Codes 5010-5003 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260-5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In this case, a substantially complete application for 
increased rating benefits was received in November 2000.  In 
a March 2001 letter issued prior to the initial rating 
decision in May 2001, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his service connection claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thereafter, in a rating decision dated in 
May 2001, the RO denied an increased evaluation for the 
veteran's service-connected bilateral knee patellofemoral 
pain syndrome.  The Board points out here that in a March 
2001 response from the veteran's representative, it is 
indicated that the only outstanding medical evidence was the 
report from the VA examination conducted in March 2001; 
otherwise, the representative stated that there was no 
further evidence to obtain or submit and that the RO should 
proceed to process the veteran's claim without waiting the 
60-day period.  The results from the VA examination dated in 
March 2001 are associated with the claims folder.  

In May 2001, the RO attempted to obtain all records of 
treatment provided at the North Texas Health Center System 
dated from 1997.  All medical records available during that 
time period are associated with the claims folder.  
Thereafter, in a May 2001 rating decision, the RO continued 
the denial of an increased rating in excess of 10 percent; 
the veteran filed his notice of disagreement (NOD), and a 
statement of the case (SOC) was provided.  Additional 
development was conducted, a personal hearing was held, and a 
supplemental statement of the case (SSOC) was provided in 
July 2002, at which time the RO increased the evaluation for 
the veteran's service-connected bilateral knee disability 
from 10 percent to 20 percent.  In a March 2003 letter, the 
RO again informed the veteran generally of VA's duty to 
assist in obtaining evidence, what was still needed from the 
veteran for his increased rating claims, and generally 
informed the veteran of the status of his claims and what the 
evidence needed to show to substantiate his claims.  The 
veteran has been advised to submit any additional evidence 
that pertains to his increased rating claim.  

With respect to his service connection claims, the veteran 
filed a substantially complete application for benefits in 
June 2002.  In an August 2002 letter issued prior to the 
initial denial for service connection in a rating decision 
dated in September 2002, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his service connection claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thereafter, in a rating decision dated in 
September 2002, the RO denied entitlement to service 
connection for bilateral pes planus and bilateral heel spurs.  
In light of the above, the Board notes that the veteran has 
been fully informed as to any other evidence or information 
that he thought would be pertinent to his claims and asked to 
forward any evidence in his possession that pertained to his 
claims.  Therefore, for the circumstances of this case, the 
requirements of VCAA regarding the timing and content of the 
notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, in addition to the veteran's service medical 
records, VA outpatient and examination reports, x-ray studies 
and laboratory findings, private medical outpatient records, 
and hearing testimony are associated with the claims folder.  
There is no indication of relevant and outstanding records 
that should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
Here, the veteran has been afforded a current VA examination 
specific to his service connection claims and to his 
increased rating claims.  Additionally, the examiner provided 
a nexus opinion with respect to the veteran's service 
connection claims.  These reports are associated with the 
claims folder.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran contends that he is entitled to service 
connection for bilateral pes planus and heel spurs on a 
direct basis and as secondary to his service-connected right 
and left knee patellofemoral pain syndrome.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  To establish a claim for secondary service 
connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board finds that the veteran's claims of 
service connection for pes planus and heel spurs must be 
denied.  There is no medical evidence to substantiate that 
either pes planus or heel spurs was incurred during the 
veteran's period of active service as service medical records 
are silent for any complaints, findings, or diagnoses of pes 
planus or heel spurs.  Moreover, VA medical records dated 
from November 1993 to December 1994 including a March 1994 VA 
examination report are silent for any complaints or findings 
of pes planus or heel spurs or any foot-related disability.  

The first indication of record of any related foot disability 
is in 1998, approximately 5 years after the veteran's 
discharge from service.  VA outpatient records dated from 
October 1998 to May 2001 indicate a history of plantar 
fibromatosis.  In a March 2001 VA examination report, the 
examiner noted that the veteran was seen for heel pain in 
1999 and plantar fasciitis was diagnosed.  The March 2001 VA 
examination primarily reported findings pertaining to the 
veteran's bilateral knee disability; however, the diagnoses 
did include plantar fasciitis.

An August 2003 VA examination report of the feet noted that 
the veteran had a diagnosis of flat feet and heel spurs in 
1999.  The examiner noted a moderate degree of pes planus 
bilaterally and tenderness of the right heel with none on the 
left.  There was slight reduction in the metatarsal arch 
bilaterally.  The diagnoses included bilateral pes planus, 
minimal symptoms and heel spurs bilaterally with progression.  
The examiner stated that the pes planus and heel spurs were 
not thought to be conditions secondary to his service-
connected bilateral knee disability.  

In a November 2003 addendum to the August 2003 VA 
examination, the examiner opined that the pes planus and heel 
spurs were not related to or caused by the veteran's 
patellofemoral syndrome.  The examiner stated that 
relationships between joint problems more often involved one 
injured joint affecting a joint that is proximal to that 
joint.  In this case, the opposite was claimed.  The veteran 
alleges that his service-connected knee disabilities caused 
problems with distal areas, that is his feet disabilities 
manifested by bilateral pes planus and heel spurs.  The 
examiner concluded that heel spurs were caused by factors 
other than knee problems including traumatic gravital forces 
related to pounding on the ground.  The examiner stated that 
pes planus a laxity of the supporting structure of the foot, 
without any apparent relationship with disability of the 
knees.  

The veteran's own opinion and statements that his pes planus 
and heel spurs began in service or developed secondary to his 
service-connected knee disorders are not competent evidence 
in this case.  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

Upon review, the Board observes that the is no competent 
medical evidence of record relating the veteran's bilateral 
pes planus or bilateral heel spurs to his active service.  
Moreover, there is competent medical evidence specifically 
concluding that the veteran's bilateral pes planus and 
bilateral heel spurs are not related to his service-connected 
bilateral knee disorders.  There is no competent medical 
evidence contradictory to the VA examiner's opinion as set 
forth in the August and November 2003 examination reports.  
Furthermore, the Board finds that the VA examiner's opinions 
appear based on sound medical judgment and review of the 
facts of the case.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral pes planus and bilateral heel spurs were 
incurred or aggravated in service, were the result of 
service-connected bilateral knee disabilities, or that were 
aggravated by his service-connected bilateral knee disorder.  
Since the preponderance of the evidence is against the claim 
of service-connection for bilateral pes planus and heel spurs 
either on a direct basis or as secondary to the service-
connected knee disorders, the benefit of the doubt rule does 
not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the veteran's claims for 
service connection for bilateral pes planus and bilateral 
heel spurs are denied.

Increased Ratings

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating that accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  The Court held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

Service medical records showed complaints and findings of 
right and left knee strain in service with diagnoses of 
patellofemoral syndrome of both knees.  The RO, in a July 
1994 rating decision, granted service connection for 
patellofemoral syndrome of the right and left knees and 
assigned noncompensable evaluations under Diagnostic Code 
5299-5257.  In August 1998, the RO increased each knee to 10 
percent evaluations.  In November 2000, the veteran filed his 
claim for increased evaluation of his knee disorders.  During 
the course of the appeal, the RO, in a July 2002 rating 
decision, increased the evaluations of both knees to 20 
percent each under Diagnostic Code 5299-5257 effective from 
the date of the November 2000 claim. 

The veteran contends that his bilateral knee disorders are 
more severe than currently evaluated, and that increased 
evaluation should be assigned.  In statements and testimony, 
the veteran reported that he used a TENS unit and a special 
knee brace to help hold the kneecaps in place.  The veteran 
stated that he could straighten his legs, but had difficulty 
with bending the knees and that the knees were constantly 
popping from the kneecaps rubbing together.  The veteran 
reported pain when walking up and down stairs, swelling, and 
frequent locking.  

An April 1998 VA examination report diagnosed of 
patellofemoral syndrome left and right knee.  The examiner 
noted that the veteran demonstrated mild pain with stability 
stressing of his knees bilaterally.  
 
A March 2001 VA examination report revealed a normal gait; 
the veteran could squat halfway limited by pain.  The veteran 
reported that he was limited to standing for 15 minutes, that 
he could not jump off his truck, and that he had trouble 
lifting some heavy objects.  There was no periarticular 
thickening, full extension to zero bilaterally, full flexion 
to 120 degrees in both, negative McMurray's and Lachman's 
sign, and no evidence of ligament laxity bilaterally.  
Pressure was noted over the medial collateral ligament on the 
anterior portion of the left knee, which caused pain.  Both 
patellas moved freely, but moving around them produced mild 
pain, more or less equally on each side.  There was no 
tenderness on the right side; there was tenderness at the 
joint line of the anterior edge of the medial collateral 
ligament on the left.  Crepitus at 3+ was noted on each knee, 
strongly suggesting roughing cartilaginous joint surface.  
Prior x-ray studies conducted in December 1993 and December 
1996 were reported as normal.  The diagnoses included 
bilateral patellofemoral syndrome as a manifestation of 
roughened cartilaginous surfaces and degenerative joint 
disease in both knees with moderate limitation. .

A May 2001 MRI of both knees indicated slightly increased 
signal involving the anterior cruciate ligament, which might 
represent strain.  Increased signal in both menisci indicated 
likely degeneration.  

VA outpatient records dated from June 2001 to February 2002 
included complaints of knee pain and that the veteran used a 
TENS Unit for relief of symptoms associated with the 
bilateral knees.  Use of a shield knee brace was also 
indicated.  An MRI dated in July 2002 noted slightly 
increased signal involving the anterior cruciate ligament, 
minimally increased joint fluid, slight thickening of the 
medial collateral ligament, and degeneration of the menisci 
without a definite tear.  An October 2002 VA x-ray study 
indicated a negative joint examination.  

An April 2003 VA examination report noted complaints of 
occasional locking in the left knee, discomfort on the 
anterolateral aspect of both knees, an inability to squat due 
to pain, and the use of knee braces as prescribed by the 
veteran's physical therapist.  The examiner noted that both 
knees were the same.  The alignment was good, there was no 
swelling, the patella was stable and tracked normally in the 
groove, the collateral ligaments were snug and the cruciate 
ligaments were stable.  The muscle development of the thigh 
was very good, range of motion was from 0 to 135 degrees and 
did not appear painful; however, when the knee was extended 
or flexed, there was a click or snap along the anterolateral 
aspect of the joint.  It was unclear whether this emanated 
from a meniscal tear or a fold of synovium snapping over the 
condyle.  There was no unusual crepitus or notable pain on 
patellar compression.  The examiner noted that the prior 
diagnoses were patellofemoral pain syndrome of the bilateral 
knee.  Although the findings were not outstanding, the 
examiner noted that there was clicking at the joint line, the 
significance of which was uncertain.  There was no evidence 
of malalignment, swelling, or instability, and no McMurray's 
sign.  X-ray studies revealed no evidence of fracture, 
dislocation, or other bony abnormality.  Soft tissues and 
joints were unremarkable.  

VA examined dated in August 2003 of the feet noted that the 
veteran had a diagnosis of flat feet and heel spurs in 1999.  
The examination included some findings related to the knees, 
which primarily were tenderness, some cracking and popping 
with flexion, and moderate crepitus.   The diagnoses included 
degenerative joint disease of both knees, moderate disability 
in progression.

After a review of the evidence, the Board finds that the 
evidence does not support higher evaluations under Diagnostic 
Code 5257, but that separate 10 percent rating is warranted 
under Diagnostic Codes 5010-5003 for degenerative joint 
disease with painful and limited motion of the both the right 
and left knee.

The veteran's bilateral knee disorder is currently rated as 
20 percent disabling for each knee under Diagnostic Code 5257 
for moderate instability or subluxation.  Diagnostic Code 
5257 rates other impairment of the knee, recurrent 
subluxation or lateral instability, as 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  None of the competent medical 
evidence of record shows that the veteran experiences severe 
lateral instability or recurrent subluxation.

An April 1998 VA examination report noted that the veteran 
demonstrated mild pain with stability stressing of his knees 
bilaterally.  In the March 2001 VA examination, although 
there was no evidence of ligament laxity bilaterally, 
pressure over the medial collateral ligament on the anterior 
portion of the left knee caused pain and there was tenderness 
at the joint line of the anterior edge of the medial 
collateral ligament on the left.  VA outpatient records dated 
from June 2001 to February 2002 included complaints of knee 
pain and that the veteran used a shield knee brace for 
stabilization.  MRIs dated in May 2001 and July 2002 noted 
slightly increased signal involving the anterior cruciate 
ligament and slight thickening of the medial collateral 
ligament.  During the most recent VA examinations in April 
and August 2003, the examiner noted that the veteran 
complained of instability and locking and that he wore braces 
on the knees.  On evaluation, there were no findings of 
instability or subluxation.  The examiners described the 
veteran's condition as moderate.  Careful review of earlier 
records of medical treatment does not reveal that the 
veteran's right or left knee impairment has ever been 
described as severe.  

The above-mentioned objective evidence does not show that the 
veteran experiences instability or subluxation of the knees 
which could be or has been described as severe.  As the RO 
has evaluated the veteran's bilateral knee disability as 20 
percent disabling for each knee, the Board will not change 
that evaluation.  However, the Board finds that a 
preponderance of evidence is against a finding that the 
veteran experiences more than moderate impairment of either 
the right or left knee.  Accordingly, a preponderance of the 
evidence is against evaluations in excess of 20 percent under 
Diagnostic Code 5257 for patellofemoral pain syndrome of the 
right and left knees.

When instability and arthritis productive of limitation of 
motion of the knee are present, the disabilities may be rated 
separately under 38 C.F.R. § 4.71(a), Diagnostic Codes 5003 
and 5257 (2003).  The Board is bound by the Court's decision 
in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition as well as the 
precedent opinion by VA General Counsel, VAOPGCPREC 23-97 
(1997), which held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  In addition, the Acting 
General Counsel of the VA determined that 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 only addresses instability of the knee 
and does not encompass limitation of motion of the knee.  
VAOPGPREC 9-98 (1998).  In such a case, where a 
musculoskeletal disorder is rated under a diagnostic code 
that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59.  Thus, the Board will consider 
whether the veteran is entitled to a separate rating under 
other potentially applicable Diagnostic Codes.
Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent can 
be applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2003).  
Accordingly, since the plain terms of Diagnostic Code 5257 
and 5003 address either different disabilities or different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes 5257 and 5003, if the criteria 
for each code are met, is not pyramiding.  VAOPGCPREC 23-97 
(1997).  When radiological findings of arthritis are present, 
a veteran whose knee disability is evaluated under 5257 or 
5259 is also entitled either to a separate compensable 
evaluation under DC 5260 or DC 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98 (1998).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  The average 
normal range of motion of the knee is from 0 to 140 degrees. 
38 C.F.R. § 4.71, Plate II (2003).

Here, findings from x-rays and MRI confirm degeneration of 
the menisci of both knees.  Moreover, examination reports and 
medical record show findings of crepitus and pain on motion.  
The March 2001 VA examination revealed that the veteran could 
squat half-way limited by pain, but there was full extension 
to zero bilaterally and full flexion to 120 degrees in knees.  
VA outpatient records dated from June 2001 to February 2002 
included complaints of knee pain and that the veteran used a 
TENS Unit for relief of symptoms associated with the 
bilateral knees.  The April 2003 VA examination report noted 
range of motion was from 0 to 135 degrees and did not appear 
painful; however, when the knee was extended or flexed, there 
was a click or snap along the anterolateral aspect of the 
joint.  It was unclear whether this emanated from a meniscal 
tear or a fold of synovium snapping over the condyle.  There 
was no unusual crepitus or notable pain on patellar 
compression.  An August 2003 examination included findings of 
tenderness, some cracking and popping with flexion, and 
moderate crepitus.   The diagnoses included degenerative 
joint disease of both knees, moderate disability in 
progression.

Under Lichtenfels, the x-ray evidence of degenerative joint 
disease of both knees along with the evidence showing painful 
motion and crepitation provides a basis for a separate 10 
percent disability evaluation for degenerative joint disease 
of the right knee and degenerative joint disease of the left 
knee.  However, flexion is limited to at most 120 degrees and 
extension is 0 degrees.  Therefore, a compensable level of 
limitation of flexion or extension under either Diagnostic 
Code 5260 or 5261 was not demonstrated as there was no 
limitation of extension of 10 degrees or more and limitation 
of flexion was not 45 degrees or less.  In reaching the 
conclusion, the Board has considered the actual range of 
motion and the functional equivalent of the range of motion 
due to the factors expressed in DeLuca and the regulations.  
The medical evidence does not show the existence of pain to 
the extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every range of motion reported is accepted as correct, 
the ranges of motion (actual or functional) do not support an 
evaluation in excess of 10 percent.  

The level of the functional impairment warrants the 
assignment of a separate 10 percent evaluation for each knee 
based on painful and limited range of motion and no more.  
Therefore, the Board finds that the veteran's right and left 
knee disabilities merits assignment of separate evaluations 
not higher than 10 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).
The Board has examined all other diagnostic codes pertinent 
to the knees.  Dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2003).  In this case, the veteran does 
not have a dislocated semilunar cartilage and he reported at 
the September 2003 private examination that his knees 
generally did not lock.  Diagnostic Code 5259 is also not 
applicable in this case because the veteran's semilunar 
cartilage has not been removed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003).  There was no evidence of 
ankylosis of the knees; consequently, Diagnostic Code 5256 is 
not for application.  As there is no impairment of the either 
tibia or fibula, Diagnostic Code 5262 is also not applicable.  
As there is no diagnosis of genu recurvatum of record, thus, 
an evaluation under Diagnostic Code 5263, genu recurvatum, is 
not applicable.

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes; the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59; and the holdings in DeLuca v 
Brown, 6 Vet. App. 321 (1993), and Hicks v. Brown, 8 Vet. 
App. 417 (1995).

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2003). 

It is noted that the veteran worked in a warehouse for at 
least eight months before being laid off.  During his 
hearing, he stated that he was told that it was for 
economical reasons and was never told that he was laid off 
due to his service-connected knees, but he did not contest 
his situation because his knees were giving him problems at 
the time.  The Board notes that the veteran has other 
nonservice-connected disabilities, such as pes planus and 
heel spurs, which contribute to his unemployability.  In 
summary, the Board concludes that the schedular criteria 
adequately contemplates the nature and severity of his right 
and left knee disabilities, and that the record does not 
suggest, based upon the evidence, that he has an 
"exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.
 In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the service-connected 
right knee and left knee disabilities, but, as discussed 
above, the schedular criteria for higher ratings have not 
been shown.  In addition, it has not been shown that any of 
the service-connected right knee and left knee disabilities 
has required frequent periods of hospitalization or has 
produced marked interference with the veteran's employment.  
For these reasons, an extraschedular rating is not warranted.


ORDER

Service connection for bilateral pes planus is denied.  

Service connection for bilateral heel spurs is denied.  

An increased disability rating in excess of 20 percent for 
patellofemoral pain syndrome of the right knee is denied.

A separate 10 percent, but no greater, disability rating 
under Diagnostic Codes 5010-5003 for degenerative joint 
disease of the right knee is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

An increased disability rating in excess of 20 percent for 
patellofemoral pain syndrome of the left knee is denied.

A separate 10 percent, but no greater, disability rating 
under Diagnostic Codes 5010-5003 for degenerative joint 
disease of the left knee is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



